RESOLUCIÓN
La Jueza Presidenta, Hon. Maite D. Oronoz Rodríguez, emitió la Orden Administrativa OAJP-2016-011 de 13 de diciembre de 2016, con el fin de dar continuidad a las me-didas de control de gastos adoptadas por la Rama Judicial a partir del año fiscal 2014-2015. Estas medidas incluyen unas fechas de cierres parciales y cierres totales del Tribunal General de Justicia hasta el 31 de enero de 2018. Me-diante esta Orden Administrativa, el 13 de abril, 24 de julio, 24 de noviembre y 26 de diciembre de 2017 serán días *38de cierre total en la Rama Judicial. Durante un cierre total, los Centros Judiciales y otras salas de los Tribunales de Pri-mera Instancia, el Tribunal de Apelaciones y el Tribunal Supremo permanecerán cerrados, con excepción del Consor-cio Judicial de Noreste y de los jueces y las juezas de tumo que operarán como se acostumbra en un día feriado.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos a los procedimientos y trámites judiciales de los casos y asuntos que han de celebrarse en todas las Regio-nes Judiciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), por lo que se considerarán los días 13 de abril, 24 de julio, 24 de noviembre y 26 de diciembre de 2017 como si fueran feriados. Cualquier término que venza durante esos días, se extenderá al siguiente día laboral.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo